Miller, Ch. J.
-This judgment must be reversed. The counter claim pleaded by appellant states, a good cause of action, and, if true, must defeat the plaintiff’s recovery upon the note and mortgage sued on. It attacks them for fraud, and asks their cancellation. There was no reply to this counter claim filed by ifiaintiff. The allegations of fact therein stated being undenied, are to be taken as true. Code § 2712. This being the condition of the pleadings, it was error to render judgment for plaintiff.
Beversed.